Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This communication is a Non-Final Office Action on the merits. Claims 1-20, are currently pending and have been considered below.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method of generating a modified software application [generating a modified product].
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).).
Step 1: Does the Claim Fall within a statutory Category?
Yes. Claims 1-7 are a method, and therefore are directed to the statutory class of process. Claims 8-14 recite a computer program product, computer readable storage media, which is interpreted as a system because they have computing devices and a graphical user interface, etc., and therefore are directed to the statutory class of machine and article of manufacture. Claims 15-20 recite a system which recites computer processors, computer readable storage media, and therefore are directed to the statutory class of machine and article of manufacture.
Step 2A: Prong 1: Is a judicial Exception Recited?
Yes.
Independent Claims 1, 8, 15: 
The claim limitations fall into the abstract group of "Organizing Human Activity - commercial interaction, e.g. advertising, sales, marketing, commerce, etc.". For example claims 1, 8, 15 discuss items 1-8 below and claim 19 discusses items 1-7 below:
1. identifying a product from a store based on analysis

3. creating a requirement based on the information
4. identifying one or more vendors based on the requirement
5. creating a targeted advertisement for the user from the vendor
6. launching an ad campaign based on the targeted advertisement
7. receiving a notification for the user for service from the vendor to meet the requirements of the product
8. modifying the product based on the requirement
 


Dependent Claims
The dependent claims are examined to determine if they overcome the deficiencies of the independent claims.

For example:
Claim 2 discusses determining facets of the product such as most popular, most expensive, etc..
Claim 3 discusses the user of the product
Claim 4 discusses identifying feedback that is used to create requirements
Claim 5 discusses a bidding system for vendors
Claim 6 discusses the types of advertisements
Claim 7 discusses venue for the ads.


Step 2A: Prong 2: Is the Abstract Idea Integrated into a Practical Application?
No. the judicial exception is not integrated into a practical application. And the additional elements (computer processors, computer readable storage medium) in the independent and dependent claims) alone or in combination do not:
(i) improve technology in form or function, (ii) use a particular machine, (iii) effect a transformation, or (iv) apply meaningful use beyond general linking. Rather the 
the computer readable storage medium is field of use– MPEP 2106.05 (h)
and the processors are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). 

Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the claimed processors amount to no more than mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. 
     
Therefore Claims 1-20 are rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6-8, 10, 13-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 20170228775), in view of Bennion et al. (US 20190114662). 
Claim 1:
Yamada discloses
A computer-implemented method for generating a modified software application, the method comprising:
identifying, by one or more computer processors, a software application from a software application store repository based on machine learning;
(See Yamada [0051] and FIG. 3 which discuss apps 50 and 52 from the app repository are captured by learning apparatus 100 via “This association is based on the assumption that the user who uses the type of apps having the main function of communication with other users, such as the communication-related apps 50 and 52, tends to be interested in such elements [apps] as ‘lifestyle’ and ‘SNS’“.)
retrieving, by the one or more computer processors, information from the software application store repository associated with the software application;
(see Yamada [0039]…” The learning apparatus 100 determines whether the user terminal 10.sub.2 is used by the user U02 likely to install the app, based on information output from the model. If it is determined that the user terminal 10.sub.2 is used by the user U02 likely to install the app, the learning apparatus 100 specifies the user terminal 10.sub.2 as an advertisement distribution destination“)
creating, by the one or more computer processors, a requirement based on the retrieved information based on the machine learning;
(see Yamada [0041] which discusses a “past behavior” requirement via “the learning apparatus 100 generates a model for determining a user likely to take predetermined behavior such as installing the app associated with the advertisement, based on the terminal information. The learning apparatus 100 then specifies an advertisement distribution destination based on the model to distribute the advertisement to a user who has a similar tendency to the user who installed the app in the past“)
identifying, by the one or more computer processors, one or more vendor based on the requirement based on the machine learning;
(see Yamada [0047, 0048] and FIG. 1 which discusses vendor of brand “AAA” in the context of machine learning [apparatus 100] via [0047] “it is assumed that the brand name "AAA" of the user terminal 10 is the brand commonly favored by males and has a sophisticated image. In this case, the user who uses the user terminal 10 given the brand name "AAA" is presumably male and such a person that likes a sophisticated image. In this way, the learning apparatus 100 can use the brand name of the user terminal 10 as an element that characterizes the person named user U01. The learning apparatus 100 treats "the number of days elapsed since the release" as a characterizing element as to whether the user who uses the user terminal 10 is the type of person who prefers new things“
[0048] ..” For example, the learning apparatus 100 learns whether there is a predetermined relation between the tendency of the user to install the app set as a process target and the brand name "AAA" of the user terminal 10 used by the user“).
creating, by the one or more computer processors, a targeted advertisement aimed at an application owner based on the identified vendor from the one or more vendors based on the machine learning;
(see Yamada [0041] which discusses a “past behavior” requirement, machine learning, and ads via “the learning apparatus 100 generates a model for determining a user likely to take predetermined behavior such as installing the app associated with the advertisement, based on the terminal information. The learning apparatus 100 [machine learning] then specifies an advertisement distribution destination based on the model to distribute the advertisement to a user who has a similar tendency to the user who installed the app in the past“…[So the app gets modified with the ad]
See also FIG. 1 at S15 and [0047, 0048] above).
modifying, by the one or more computer processors, the software application based on the requirement.
(see Yamada [0041] which discusses a “past behavior” requirement, machine learning, and ads via “the learning apparatus 100 generates a model for determining a user likely to take predetermined behavior such as installing the app associated with the advertisement, based on the terminal information. The learning apparatus 100 [machine learning] then specifies an advertisement distribution destination based on the model to distribute the advertisement to a user who has a similar tendency to the user who installed the app in the past“…[So the app gets modified with the ad]
See also FIG. 1 at S15 and [0047, 0048] above).

Yamada does not disclose
launching, by the one or more computer processors, an advertisement campaign based on the created target advertisement;
receiving, by the one or more computer processors, a notification from the application owner to provide at least one service associated with the identified vendor to meet the requirement of the software application; 
Bennion teaches
launching, by the one or more computer processors, an advertisement campaign based on the created target advertisement;
(see Bennion..[0085,0086] and FIG. 9 which discuss app notifications, ad generation, ad campaigns, updating of machine learning models)
receiving, by the one or more computer processors, a notification from the application owner to provide at least one service associated with the identified vendor to meet the requirement of the software application; 
(see Bennion..[0085,0086] and FIG. 9 which discuss app notifications [FIG. 9 at 902], ad generation, ad campaigns, updating of machine learning models)
Therefore, from the teaching of Bennion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning system of Yamada to include the above claim elements as taught by Bennion in order to reach economies of scale by managing the ad coupling with apps as ad campaigns.
Claims 3, 10:
Yamada discloses
determining, by the one or more computer processors, the software application owner associated with the identified software application based on machine learning.
(see Yamada [0051] and FIG. 3 which discuss apps 50 and 52 from the app repository are captured by learning apparatus 100 via “This association is based on the assumption that the user who uses the type of apps having the main function of communication with other users, such as the communication-related apps 50 and 52, tends to be interested in such elements [apps] as ‘lifestyle’ and ‘SNS’ “.)

Claims 6, 13, 19:
Yamada discloses
creating the target advertisement aimed at the application owner based on the identified vendor further comprises of, but is not limited to, pay per click, click throughs, pop-up, display ads and search engine marketing.
(see Yamada [0032 0033,0050, 0080, 0200] which discuss ads associated with apps and user clicks and on non-competitor web pages, display ads, search apps, CTR, etc,)
Claims 7, 14, 20:
Yamada discloses
launching the advertisement campaign further comprises of placing the advertisement on one or more websites frequented by the application owner.
(see Yamada [0033, 0200] which discuss ads associated with apps and user clicks and on non-competitor web pages)

Claim 8:
Yamada discloses
A computer program product for generating a modified software application, the computer program product comprising:
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising:
program instructions to:
identify a software application from a software application store repository based on machine learning;
(See Yamada [0051] and FIG. 3 which discuss apps 50 and 52 from the app repository are captured by learning apparatus 100 via “This association is based on the assumption that the user who uses the type of apps having the main function of communication with other users, such as the communication-related apps 50 and 52, tends to be interested in such elements [apps] as ‘lifestyle’ and ‘SNS’“.)
retrieve information from the software application store repository associated with the software application;
(see Yamada [0039]…” The learning apparatus 100 determines whether the user terminal 10.sub.2 is used by the user U02 likely to install the app, based on information output from the model. If it is determined that the user terminal 10.sub.2 is used by the user U02 likely to install the app, the learning apparatus 100 specifies the user terminal 10.sub.2 as an advertisement distribution destination“)
create a requirement based on the retrieved information based on the machine learning;

identify one or more vendor based on the requirement based on the machine learning;
(see Yamada [0047, 0048] and FIG. 1 which discusses vendor of brand “AAA” in the context of machine learning [apparatus 100] via [0047] “it is assumed that the brand name "AAA" of the user terminal 10 is the brand commonly favored by males and has a sophisticated image. In this case, the user who uses the user terminal 10 given the brand name "AAA" is presumably male and such a person that likes a sophisticated image. In this way, the learning apparatus 100 can use the brand name of the user terminal 10 as an element that characterizes the person named user U01. The learning apparatus 100 treats "the number of days elapsed since the release" as a characterizing element as to whether the user who uses the user terminal 10 is the type of person who prefers new things“
[0048] ..” For example, the learning apparatus 100 learns whether there is a predetermined relation between the tendency of the user to install the app set as a process target and the brand name "AAA" of the user terminal 10 used by the user“).
create a targeted advertisement aimed at an application owner based on the identified vendor from the one or more vendors based on the machine learning;

See also FIG. 1 at S15 and [0047, 0048] above).
modify the software application based on the requirement.
(see Yamada [0041] which discusses a “past behavior” requirement, machine learning, and ads via “the learning apparatus 100 generates a model for determining a user likely to take predetermined behavior such as installing the app associated with the advertisement, based on the terminal information. The learning apparatus 100 [machine learning] then specifies an advertisement distribution destination based on the model to distribute the advertisement to a user who has a similar tendency to the user who installed the app in the past“…[So the app gets modified with the ad]
See also FIG. 1 at S15 and [0047, 0048] above).

Yamada does not disclose
launch an advertisement campaign based on the created target advertisement;
receive a notification from the application owner to provide at least one service associated with the identified vendor to meet the requirement of the software application; 
Bennion teaches
launch an advertisement campaign based on the created target advertisement;
 (see Bennion..[0085,0086] and FIG. 9 which discuss app notifications, ad generation, ad campaigns, updating of machine learning models)
receive a notification from the application owner to provide at least one service associated with the identified vendor to meet the requirement of the software application; 
 (see Bennion..[0085,0086] and FIG. 9 which discuss app notifications [FIG. 9 at 902], ad generation, ad campaigns, updating of machine learning models)
Therefore, from the teaching of Bennion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning system of Yamada to include the above claim elements as taught by Bennion in order to reach economies of scale by managing the ad coupling with apps as ad campaigns.
Claim 15:
Yamada discloses

one or more computer processors (see [0060];
one or more computer readable storage media [0072, 0168];
program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising:
program instructions to 
identify a software application from a software application store repository based on machine learning;
(See Yamada [0051] and FIG. 3 which discuss apps 50 and 52 from the app repository are captured by learning apparatus 100 via “This association is based on the assumption that the user who uses the type of apps having the main function of communication with other users, such as the communication-related apps 50 and 52, tends to be interested in such elements [apps] as ‘lifestyle’ and ‘SNS’“.)
retrieve information from the software application store repository associated with the software application;
(see Yamada [0039]…” The learning apparatus 100 determines whether the user terminal 10.sub.2 is used by the user U02 likely to install the app, based on information output from the model. If it is determined that the user terminal 10.sub.2 is used by the user U02 likely to install the app, the learning apparatus 100 specifies the user terminal 10.sub.2 as an advertisement distribution destination“)
create a requirement based on the retrieved information based on the machine learning;
(see Yamada [0041] which discusses a “past behavior” requirement via “the learning apparatus 100 generates a model for determining a user likely to take predetermined behavior such as installing the app associated with the advertisement, based on the terminal information. The learning apparatus 100 then specifies an advertisement distribution destination based on the model to distribute the advertisement to a user who has a similar tendency to the user who installed the app in the past“)
identify one or more vendor based on the requirement based on the machine learning;
(see Yamada [0047, 0048] and FIG. 1 which discusses vendor of brand “AAA” in the context of machine learning [apparatus 100] via [0047] “it is assumed that the brand name "AAA" of the user terminal 10 is the brand commonly favored by males and has a sophisticated image. In this case, the user who uses the user terminal 10 given the brand name "AAA" is presumably male and such a person that likes a sophisticated image. In this way, the learning apparatus 100 can use the brand name of the user terminal 10 as an element that characterizes the person named user U01. The learning apparatus 100 treats "the number of days elapsed since the release" as a characterizing element as to whether the user who uses the user terminal 10 is the type of person who prefers new things“
[0048] ..” For example, the learning apparatus 100 learns whether there is a predetermined relation between the tendency of the user to install the app set as a process target and the brand name "AAA" of the user terminal 10 used by the user“).
create a targeted advertisement aimed at an application owner based on the identified vendor from the one or more vendors based on the machine learning;
(see Yamada [0041] which discusses a “past behavior” requirement, machine learning, and ads via “the learning apparatus 100 generates a model for determining a user likely to take predetermined behavior such as installing the app associated with the advertisement, based on the terminal information. The learning apparatus 100 [machine learning] then specifies an advertisement distribution destination based on the model to distribute the advertisement to a user who has a similar tendency to the user who installed the app in the past“…[So the app gets modified with the ad]
See also FIG. 1 at S15 and [0047, 0048] above).
modify the software application based on the requirement.
(see Yamada [0041] which discusses a “past behavior” requirement, machine learning, and ads via “the learning apparatus 100 generates a model for determining a user likely to take predetermined behavior such as installing the app associated with the advertisement, based on the terminal information. The learning apparatus 100 [machine learning] then specifies an advertisement distribution destination based on the model to distribute the advertisement to a user who has a similar tendency to the user who installed the app in the past“…[So the app gets modified with the ad]
See also FIG. 1 at S15 and [0047, 0048] above).

Yamada does not disclose
launch an advertisement campaign based on the created target advertisement;
receive a notification from the application owner to provide at least one service associated with the identified vendor to meet the requirement of the software application; 
Bennion teaches
launch an advertisement campaign based on the created target advertisement;
 (see Bennion..[0085,0086] and FIG. 9 which discuss app notifications, ad generation, ad campaigns, updating of machine learning models)
receive a notification from the application owner to provide at least one service associated with the identified vendor to meet the requirement of the software application; 
 (see Bennion..[0085,0086] and FIG. 9 which discuss app notifications [FIG. 9 at 902], ad generation, ad campaigns, updating of machine learning models)
Therefore, from the teaching of Bennion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning system of Yamada to include the above claim elements as taught by Bennion in order to reach economies of scale by managing the ad coupling with apps as ad campaigns.
Claims 2, 4, 9, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 20170228775), in view of Bennion et al. (US 20190114662) and further in view of Krzyzanowski et al. (US 20180129511) . 
Claims 2, 9, 16:
The Combination of Yamada and Bennion does not disclose
identifying a product from the software application repository, further comprising: determining, by the one or more computer processors and through machine learning, the software application from the software application repository, based on one or more requirements, wherein the one or more requirement comprises of, but is not limited to, the most downloaded, most popular and most expensive.
Kryzanowski teaches
identifying a product from the software application repository, further comprising: determining, by the one or more computer processors and through machine learning, the software application from the software application repository, based on one or more requirements, wherein the one or more requirement comprises of, but is not limited to, the most downloaded, most popular and most expensive.
(see Kryzanowski [0208, 0212] which discusses most popular applications, [0392], highest rated [downloaded], cost , etc.).
Therefore, from the teaching of Kryzanowski, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning system of Yamada in view of Bennion to include the above claim elements as taught by Kryzanowski in order to further categorize apps for users.

Claims 4, 11, 17:
Yamada discloses
generating, by the one or more computer processors, the requirement based on the identified information.
(see Yamada [0066] which discusses use of user terminal IDs for the ad distribution)
The Combination of Yamada and Bennion does not disclose
creating a requirement based on the retrieved information, further comprising:
identifying, by the one or more computer processors, the retrieved information wherein the retrieved information comprises of a feedback written by application users; 
Kryzanowski teaches
creating a requirement based on the retrieved information, further comprising:
identifying, by the one or more computer processors, the retrieved information wherein the retrieved information comprises of a feedback written by application users; 
 (see Kryzanowski which teaches user feedback [0396] and FIG. 74…” For each application identified in collection 7416, an icon 7424, a name 7426 and a rating 7428 (which may be based on end user feedback and/or some other source) is provided. To select an application from among those in collection 7416, the icon associated with the application may be activated. A "checkout" button 7430 may be activated to launch a dialog by which a selected application may be purchased for download and installation to a device 110”).
.
Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 20170228775), in view of Bennion et al. (US 20190114662), and further in view of Smullen et al. (US 20140358657). 
Claims 5, 12, 18:
The Combination of Yamada and Bennion does not disclose
identifying one or more vendor based on the requirement, further comprising:
searching, by the one or more computer processors, for the one or more vendors based on the requirements; creating, by the one or more computer processors, a bidding system requiring the one or more vendor to register; and winning the bidding system by one vendor from the one or more vendor, wherein winning comprises of submitting the highest bid.
Smullen teaches
identifying one or more vendor based on the requirement, further comprising:
searching, by the one or more computer processors, for the one or more vendors based on the requirements; creating, by the one or more computer processors, a bidding system requiring the one or more vendor to register; and winning the bidding system by one vendor from the one or more vendor, wherein winning comprises of submitting the highest bid.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney M. Henry whose telephone number is 571-270-5102.  The examiner can normally be reached on Tuesday through Friday from 7:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas whose telephone number is 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6102.

/RMH/

/Rodney Henry/ Patent Examiner Art Unit 3681	


/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688